Exhibit 10.18

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of March 10, 2017, by
and between Adaptimmune, LLC (the “Company”), a limited liability corporation
and wholly-owned subsidiary of Adaptimmune Limited, and Rafael Amado, an
individual residing at 5 Ashwood Lane, Malvern, PA 19436 (“Executive”).

 

WHEREAS the Company and Executive desire to enter into this Agreement to
establish and govern the terms and conditions of Executive’s employment by the
Company;

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.              Employment.  The Company agrees to employ Executive and the
Executive agrees to provide services to the Company from March 16, 2015
(“Commencement of Employment”) until the termination of Executive’s employment
hereunder pursuant to Section 5. The period from Commencement of Employment
through the date of Executive’s termination of employment shall be referred to
as the “Employment Period.”

 

2.              Position and Duties.

 

(a)                                 During the Employment Period, Executive
shall serve as the Chief Medical Officer (CMO) of the Group and in such capacity
shall have the normal duties, responsibilities, functions and authority of a
CMO. During the Employment Period, Executive shall render such services to the
Company which are consistent with Executive’s position and as the Chief
Executive Officer and the Board may from time to time direct.

 

In this Agreement, the “Board” means the board of directors or the remuneration
committee of such board of directors of Adaptimmune Therapeutics plc as
applicable; “Group” means Adaptimmune Therapeutics plc and its subsidiaries from
time to time and “Group Company” means a company which is a member of the Group
and includes the Company.

 

(b)                                  During the Employment Period, Executive
shall report to the Chief Executive Officer and shall devote his best efforts
and his full business time and attention to the business and affairs of the
Company.  Executive shall perform his duties, responsibilities and functions to
the best of his abilities in a diligent, trustworthy, professional and efficient
manner, shall comply with the policies and procedures of the Company and of
Adaptimmune Therapeutics plc and shall comply with all applicable federal, state
and/or local laws.  In performing his duties and exercising his authority under
this Agreement, Executive shall develop, support and implement the business and
strategic plans approved from time to time by the Board. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, accept other employment or perform other services for compensation
which might reasonably be considered to interfere with the Executive’s duties
under this Agreement.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude the Executive from engaging in educational, charitable,
political, professional and civic activities, provided that such engagement does
not interfere with Executive’s duties and responsibilities hereunder.

 

(c)                                   During the Employment Period, Executive’s
primary work location shall be Philadelphia, Pennsylvania; provided, however,
that Executive shall travel to other locations and countries as and when
required by the Company including, but not limited to, travel to the Company’s
affiliate offices in the United Kingdom.

 

--------------------------------------------------------------------------------


 

3.               At-Will Relationship.  Executive’s employment with the Company
is at-will and not for   any specified period and may be terminated by either
Executive or the Company at any time for any or no reason, subject to Section 5
of this Agreement.  Nothing in this Agreement is intended to or should be
construed to contradict, modify or alter this at-will employment relationship.

 

4.              Compensation and Benefits.

 

(a)                                 Base Salary.  During the Employment Period,
Executive’s base salary initially, with effect from January 1, 2017, shall be
$442,900 per annum, subject to periodic review by the Company (the “Base
Salary”), and which shall be payable by the Company in regular installments in
accordance with the Company’s payroll practices in effect from time to time,
less applicable deductions and withholding as required by law.  For the
avoidance of doubt, in any partial calendar year in the Employment Period, the
Base Salary shall be prorated to reflect the period of time for which Executive
is actually employed by the Company pursuant to this Agreement.  During the
Employment Period, the Base Salary shall be reviewed annually by the Company in
accordance with the guidelines and procedures of the Company and any Group
Company applicable to similarly situated executives.

 

(b)                                 Bonus.  Subject to the terms of the
Executive Severance Policy of Adaptimmune Therapeutics plc, in force from time
to time (the “Executive Severance Policy”), in addition to the Base Salary,
Executive will be eligible to receive a bonus, determined by the Board,
following the end of each calendar year that ends during the Employment Period
(“Annual Bonus”), subject to: (i) objective criteria set forth by the Board or
an authorized delegate thereof on an annual basis; and (ii) the overall
performance of the Company and the Group. The initial target Annual Bonus with
effect from January 1, 2017 shall be forty-five percent (45%) of Executive’s
Base Salary. The Annual Bonus shall be pro-rated for any part year of employment
and paid in a single lump sum no later than March 15, of the year following the
calendar year in which the Annual Bonus, if any, was earned.  For clarity the
Executive will be eligible to receive an Annual Bonus for each calendar year
where the objective criteria referred to in Section 4(b)(i) above are met unless
as a result of the overall performance of the Company and any Group Company in
any particular calendar year, the Board or an authorized delegate thereof
determines that: (i) no annual bonuses (or equivalent payments) will be paid to
any senior executives of the Company and/or any Group Company with respect to
such calendar year, in which case the Annual Bonus will not be paid to the
Executive; or (ii) reduced annual bonuses (or equivalent payments) will be paid
to any senior executives of the Company and/or of any Group Company with respect
to such calendar year, in which case the Annual Bonus payable to the Executive
shall also be reduced.

 

Executive must be employed by the Company on December 31st of the calendar year
on which the bonus is based in order to be eligible to receive the Annual
Bonus.  Any Annual Bonus payments shall be paid to Executive less applicable
deductions and withholding as required by law.  Nothing in this Agreement will
preclude the Company from changing or altering the objective criteria referred
to under Section 4(b)(i), in whole or in part, in the Company’s sole discretion.

 

(c)                                  Stock Options.  In accordance with the
rules of the Adaptimmune Therapeutics Limited 2015 Share Option Scheme, on
March 16, 2015, Executive was granted an option over 3,600,000 ordinary shares
of Adaptimmune Therapeutics Limited (subsequently Adaptimmune Therapeutics plc)
at the fair market value as of the date of grant (“Stock Options”) on the
following terms: (a) 25% of such Stock Options will vest on the first
anniversary of Executive’s start date (being March 16, 2015) and the remaining
75% of such Stock Options will vest in equal monthly amounts over the following
36 months so that all Stock Options granted under the option agreement will have
vested after four (4) years, unless vested sooner pursuant to this section 4(c);
(b) any and all vested Stock Options will be exercisable for a period of no less
than forty (40) days after the Executive’s employment is terminated for any
reason; (c) in the event of a termination of Executive’s employment by the
Company without Cause or by the Executive for Good Reason, any and all Stock
Options unvested as of the date of termination shall vest and immediately become
exercisable on date of termination; (d) in the event of a termination of
Executive’s employment by the Company or by the Executive, in each case as a
result of the Executive’s physical or mental illness, incapacity or disability,
the Board, acting in good faith, shall assess Executive’s contribution to the
Company and based on such assessment shall accordingly determine the number of

 

2

--------------------------------------------------------------------------------


 

Stock Options that shall vest and immediately become exercisable on the date of
termination; and (e) upon the date that a Change in Control occurs (the “Change
in Control Date”) all of the Executive’s Stock Options that are unvested as of
the Change in Control Date shall immediately vest and become immediately
exercisable.  The terms “Cause”, “Good Reason” and “Change in Control” are
defined in the Executive Severance Policy.  For the avoidance of doubt, where
the Stock Options are no longer outstanding as of the date of termination of
employment (including as a result of any lapse in connection with a Change in
Control), they shall not become exercisable following the Executive’s
termination by reason of this provision.

 

Executive has also participated in other award of options and, during the
Employment Period, Executive shall be eligible to participate in the equity
plans sponsored and/or maintained by the Company and its affiliates from time to
time, in accordance with the terms of any such plans, at the sole and absolute
discretion of the Company and the Board.

 

(d)                        Additional City Tax Compensation.  The Company shall
add to each payment of Base Salary and Annual Bonus an additional periodic
payment in order to help defray Executive’s obligation to pay the Philadelphia
City Tax (“Additional City Tax Compensation”). The Additional City Tax
Compensation will be calculated in accordance with the Philadelphia City Tax
rates, which will vary from time to time in accordance with the Philadelphia
Wage Tax. The Additional City Tax Compensation shall be subject to applicable
deductions and withholding as required by law.

 

(e)                         Employee Benefits.  During the Employment Period,
Executive shall be entitled to participate in all of the Company’s then-existing
employee benefit programs for which senior executive employees of the Company
are generally eligible.  Nothing in this Agreement will preclude the Company
from changing, altering or terminating any of the plans or programs for which
employees of the Company are eligible, in whole or in part, in the Company’s
sole discretion.

 

(f)                          Vacation.  During the Employment Period, Executive
shall receive paid vacation per calendar year (prorated to reflect the period of
time for which Executive is actually employed by the Company pursuant to this
Agreement), to be accrued and taken in accordance with the Company’s
then-existing vacation policies.  Any accrued but unused vacation remaining at
the end of the Employment Period shall be paid to Executive in accordance with
the Company’s payroll practices in effect at such time.

 

(g)                         Business Equipment.  During the Employment Period,
the Company shall provide Executive with specific equipment for business use in
accordance with the Company’s then-existing device policy (“Business
Equipment”).  The Company also agrees to pay reasonable related monthly service
charges for the Business Equipment.  Executive understands that the Business
Equipment provided by the Company is for business use and will remain the
property of the Company.  Upon termination of employment or on demand by the
Company at any time, Executive agrees to immediately return the Business
Equipment without copying, deleting or otherwise modifying any data, documents
or information stored on the Business Equipment.

 

5.                                                     Notice of Termination

 

(a)                        Notice of Termination.  Subject to the terms of this
Agreement, the Employment Period and Executive’s employment with the Company may
be terminated by the Company immediately at any time and for any or no reason,
and by Executive for any reason including but not limited to Good Reason, on
provision of 60 days written notice.  Any termination of employment by the
Company or by Executive under this Section 5 shall be communicated by a written
notice to the other party hereto indicating the specific termination provision
in this Agreement relied upon (a “Notice of Termination”).

 

(b)                        The Executive Severance Policy as in force from time
to time shall apply to Executive in relation to the Employment. Such policy may
be amended or terminated in accordance with the terms of the policy, save that
where any proposed amendment or termination substantially reduces the rights of
Executive following the termination of Executive’s employment: (i) the Company
will consult with

 

3

--------------------------------------------------------------------------------


 

Executive on such proposed amendment or termination; and (ii) any such
substantial reduction in the rights or benefits of Executive must be agreed with
Executive. Where, following consultation, Executive does not agree to any such
proposed amendment or termination, then the Executive Severance Policy shall
continue in full force and effect without such proposed amendment or
termination.

 

6.              Confidential Information.

 

(a)                                 Executive shall not, except as may be
required to perform his duties hereunder or as required by applicable law,
during the Employment Period and after employment ends (regardless of the
reason), without limitation in time or until such information shall have become
public other than by Executive’s unauthorized disclosure, disclose to others or
use, whether directly or indirectly, any non-public confidential or proprietary
information with respect to the Company and/or its subsidiaries and affiliates,
including, without limitation, their business relationships, negotiations and
past, present and prospective activities, methods of doing business, know-how,
trade secrets, data, formulae, product designs and styles, product development
plans, customer lists, investors, and all papers, resumes and records (including
computer records) of the documents containing such information (“Confidential
Information”). Executive stipulates and agrees that as between Executive and the
Company the foregoing matters are important and that material and confidential
proprietary information and trade secrets affect the successful conduct of the
businesses of the Company and its subsidiaries and affiliates (and any successor
or assignee of the Company or its subsidiaries and affiliates).  Nothing about
the foregoing shall preclude Executive from testifying truthfully in any forum
or from providing truthful information to any government agency or commission.

 

(b)                                 Executive agrees not to remove from the
Company’s premises any property of the Company including, but not limited to,
documents, records, or materials containing any Confidential Information, except
as necessary to perform his work for the Company.

 

(c)                                  Executive agrees to deliver or return to
the Company, at the Company’s request at any time or upon termination of his
employment (regardless of the reason): (i) all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of or for the benefit of the
Company or its subsidiaries or affiliates or prepared by Executive during the
term of his employment by the Company, regardless of whether Confidential
Information is contained therein; and (ii) all physical property of the Company
or its subsidiaries or affiliates which Executive  received in connection with
Executive’s employment with the Company including, without limitation, credit
cards, passes, door and file keys, and computer hardware and software existing
in tangible form.

 

7.              Work Product and Intellectual Property, Inventions and Patents.

 

(a)                                 For purposes of this Agreement, “Work
Product” shall include (i) all works, materials, ideas, innovations, inventions,
discoveries, techniques, methods, processes, formulae, compositions,
developments, improvements, technology, know-how, algorithms, data and data
files, computer process systems, computer code, software, databases, hardware
configuration information, research and development projects, experiments,
trials, assays, lab books, test results, specifications, formats, designs,
drawings, blueprints, sketches, artwork, graphics, documents, records, writings,
reports, machinery, prototypes, models, sequences, and components; (ii) all
tangible and intangible embodiments of the foregoing, of any kind or format
whatsoever, including in printed and electronic media; and (iii) all
Intellectual Property Rights (as defined below) associated with or related to
the foregoing.

 

“Company Work Product” shall include all Work Product that Executive partially
or completely creates, makes, develops, discovers, derives, conceives, reduces
to practice, authors, or fixes in a tangible medium of expression, whether
solely or jointly with others and whether on or off the Company’s premises, in
connection with the Company’s business (w) while employed by the Company, or
(x) with the use of the time, materials, or facilities of the Company or its
affiliates, or (y) relating to any product, service, or activity of the Company
or its affiliates of which Executive has knowledge, or (z) suggested by or
resulting from any work performed by Executive for the Company or its
affiliates.

 

4

--------------------------------------------------------------------------------


 

(b)                                  For purposes of this Agreement,
“Intellectual Property Rights” means any and all worldwide rights, title, or
interest existing now or in the future under patent law, trademark law,
copyright law, industrial rights design law, moral rights law, trade secret law,
and any and all similar proprietary rights, however denominated, and any and all
continuations, continuations-in-part, divisions, renewals, reissue,
reexaminations, extensions and/or restorations thereof, now or hereafter in
force and effect, including without limitation all patents, patent applications,
industrial rights, mask works rights, trademarks, trademark applications, trade
names, slogans, logos, service marks and other marks, copyrightable material,
copyrights, copyright applications, moral rights, trade secrets, and trade
dress.

 

(c)                                  Executive acknowledges and agrees that all
Company Work Product is and shall belong to the Company.  Executive shall and
hereby does irrevocably assign and transfer to the Company all of Executive’s
right, title, and interest in and to all Company Work Product, which assignment
shall be effective as of the moment of creation of such Company Work Product
without requiring any additional actions of the parties.

 

(d)                                 All copyrightable material included in
Company Work Product that qualifies as a “work made for hire” under the U.S.
Copyright Act is deemed a “work made for hire” created for and owned exclusively
by the Company, and the Company shall be deemed the owner of the copyright and
all other Intellectual Property Rights associated therewith.

 

(e)                                        To the extent any of the rights,
title, and interest in and to Company Work Product cannot be assigned by
Executive to the Company, Executive hereby grants to the Company a perpetual,
exclusive, royalty-free, transferable, assignable, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
practice such non-assignable rights, title, and interest.  To the extent any of
the rights, title, and interest in and to Company Work Product can neither be
assigned nor licensed by Executive to the Company, Executive hereby irrevocably
waives and agrees never to assert such non-assignable and non-licensable rights,
title, and interest against the Company or its affiliates, or its and their
directors, officers, agents, employees, contractors, successors, or assigns. 
For the avoidance of doubt, this Section 7(e) shall not apply to any Work
Product that (i) does not relate, at the time of creation, making, development,
discovery, derivation, conception, reduction to practice, authoring, or fixation
in a tangible medium of expression of such Work Product, to the Company’s
business or actual or demonstrably anticipated research, development or
business; and (ii) was developed entirely on Executive’s own time; and (iii) was
developed without use of any of the Company’s equipment, supplies, facilities,
or trade secret information; and (iv) did not result from any work Executive
performed for the Company.

 

(f)                                    Executive agrees, represents, and
warrants that to the extent any Prior Work Product exists relating in any way to
the Company’s existing business, or demonstrably anticipated research and
development or future business, which was created, made, developed, discovered,
derived, conceived, reduced to practice, authored, or fixed in a tangible medium
of expression by Executive prior to Executive’s employment with the Company
(collectively, the “Prior Work Product”) the Executive shall notify the Company
of such Prior Work Product and obtain the Company’s prior written consent prior
to using in any way the Prior Work Product during the course of the Executive’s
employment with the Company.  Executive agrees, represents, and warrants that
Executive has no rights in or to any Work Product related to Executive’s
employment with the Company, or to the Company and its affiliates generally,
other than the Prior Work Product.  Executive  hereby grants to the Company a
perpetual, royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to transfer, assign, and sublicense through multiple tiers of
sublicensees) to practice all Intellectual Property Rights relating to any Prior
Work Product that Executive uses, incorporates, or permits to be incorporated,
in any Company Work Product.  Notwithstanding the foregoing, Executive will not
use, incorporate, or permit to be incorporated, any Prior Work Product in any
Company Work Product without the Company’s prior written consent.

 

(g)                                   Executive agrees, during and after
Executive’s employment, to assist the Company, its affiliates, and its and their
successors, assigns, delegates, nominees, and legal representatives with all
acts that the Company deems necessary or desirable to permit and assist the
Company in applying for, obtaining, perfecting, protecting, and enforcing the
full benefits, enjoyment,

 

5

--------------------------------------------------------------------------------


 

rights, and title throughout the world of the Company in and to all Company Work
Product, which acts and assistance may include, without limitation, the signing
and execution of documents (at no cost to the Company) and assistance or
cooperation in the filing, prosecution, registration, and memorialization of
assignment of any applicable Intellectual Property Rights; acts pertaining to
the enforcement of any applicable Intellectual Property Rights; and acts
pertaining to other legal proceedings related to Company Work Product.  If the
Company is unable for any reason to secure Executive’s signature to any document
that the Company deems necessary or desirable to permit and assist the Company
in applying for, obtaining, perfecting, protecting, and enforcing the full
benefits, enjoyment, rights and title throughout the world of the Company in and
to all Company Work Product, Executive hereby irrevocably designates and
appoints the Company, its officers, and directors as Executive’s attorney in
fact to sign and execute such documents in Executive’s name, all with the same
legal force and effect as if executed by Executive.  This designation of power
of attorney is a power coupled with an interest and is irrevocable.  Executive
will not retain any proprietary interest in any Company Work Product and shall
not register, file, seek to obtain, or obtain any Intellectual Property Rights
covering any Company Work Product in his own name.

 

(h)                                 Executive agrees to disclose and describe to
the Company promptly and in writing to the Company all Company Work Product to
which the Company is entitled as provided above.  Executive shall deliver all
Company Work Product in Executive’s possession whenever the Company so requests,
and, in any event, prior to or upon Executive’s termination of employment. 
After the Company confirms receipt of Company Work Product, Executive shall
delete or destroy all Company Work Product in Executive’s possession whenever
the Company so requests and at the Company’s reasonable direction, without
retaining any copies thereof, and, in any event, prior to or upon Executive’s
termination of employment.

 

(i) Consistent with Executive’s obligations under Section 6, Executive shall
hold in the strictest confidence, and will not disclose, furnish or make
accessible to any person or entity (directly or indirectly) Company Work
Product, except as required in accordance with Executive’s duties as an employee
of the Company.

 

(j)         For the avoidance of doubt, Executive shall not be entitled to any
additional or special compensation or reimbursement in fulfilling his
obligations under this Section 7, except that the Company, in its sole
discretion, may reimburse Executive for any reasonable expenses which Executive
may incur on behalf of the Company.

 

8. Immunity under Defend Trade Secrets Act of 2016

 

The Defend Trade Secrets Act of 2016 (the “Act”) provides that:  (1) An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that:  (A) is made —
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  The Act further provides that:  an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the
individual:  (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

9. Non-Competition; Non-Solicitation.

 

(a)                                 Non-Competition.  During the Employment
Period and for a period of twelve (12) months thereafter (the “Restricted
Period”), Executive shall not, without the prior written consent of the Board,
directly or indirectly, whether as owner, consultant, employee, partner,
venturer, agent, through stock ownership, investment of capital, lending of
money or property, rendering of services, or otherwise, engage or participate in
a Competitive Business operating within the Restricted Area.

 

6

--------------------------------------------------------------------------------


 

As used in this Agreement, the term “Competitive Business” means any firm or
business organization that competes with the Company or any affiliated company
in the business of developing, designing, testing, marketing, selling,
distributing or manufacturing products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease. Notwithstanding
the foregoing, Executive may own up to one percent (1%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with a
Competitive Business. As used in this Agreement, the term “Restricted Area”
means the United States and the United Kingdom.

 

(b)               Agreement Not to Solicit Executives.  During the Restricted
Period, the Executive shall not, directly or indirectly (through another person,
entity or otherwise):  (i) solicit, induce or attempt to induce any executive of
the Company or any affiliated company to leave the employ of the Company or
affiliated company, or in any way interfere with the relationship between the
Company or affiliated company and any Executive thereof, or (ii) hire any person
who is/was an executive of the Company or affiliated company, at any time during
the Restricted Period as an Executive, consultant or otherwise.

 

(c) Non-Solicitation of Others. During the Employment Period and the Restricted
Period, Executive shall not, directly or indirectly (through another person,
entity or otherwise): (i) contact, solicit or accept the business of any
customer, vendor or client of the Company or affiliated company for any reason
except for non-competing purposes unrelated to the use of T cell receptors in T
cell therapy to treat or diagnose human disease; or (ii) induce or seek to
influence any customer, vendor or client of the Company or affiliated company to
discontinue, modify or reduce its business relationship with the Company or
affiliated company for any reason.

 

(d)                        If, at the time of enforcement of Section 6, 7 or 9
of this Agreement, a court shall hold that the duration, scope or geographical
area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated duration, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

(e)                         Executive acknowledges and agrees that the
restrictive covenants contained herein (i) are necessary for the reasonable and
proper protection of the goodwill of the Company and its trade secrets,
proprietary data and confidential information, (ii) are reasonable with respect
to length of time, scope and geographic area and (iii) will not prohibit
Executive from engaging in other businesses or employment for the purpose of
earning a livelihood following the termination of his relationship with the
Company.

 

(f)                          Injunctive Relief.  The Executive acknowledges and
agrees that (i) the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Sections 6, 7 and 9 would be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, will be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available
in the event of the termination of Executive’s employment with the Company,
(ii) the Executive’s experience and capabilities are such that Executive can
obtain employment in a field of employment that would not breach Executive’s
covenants under this Agreement, and the enforcement of this Agreement by way of
injunction will not cause Executive undue hardship or prevent Executive from
earning a livelihood, and (iii) the nature of the Company’s business is
worldwide in scope.  Executive acknowledges that any claim or cause of action
against Company shall not constitute a defense to the enforcement by Company of
Executive’s covenants in Sections 6, 7 and 9 of this Agreement.  In the event
that Executive violates any of the covenants in this Agreement and the Company
prevails in any legal action for injunctive or other relief, the Company shall
have the benefit of the full period of the covenants such that the covenants
shall have the duration of one year computed from the date the Executive ceased
violation of the covenants, either by order of the court or otherwise.  In the
event that, notwithstanding the foregoing, any of the provisions in Sections 6,
7 and 9 shall be held to be invalid or unenforceable, the remaining provisions
of such Sections shall nevertheless continue to be valid and enforceable as
though the invalid or

 

7

--------------------------------------------------------------------------------


 

unenforceable parts had not been included in such Sections.  In the event that
any provision of such Sections relating to the time period and/or the areas of
restriction and/or related aspects shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and be the
maximum restriction in such regard, and the restriction shall remain enforceable
to the fullest extent deemed reasonable by such court.  In the event of a breach
by Executive of any provision of Sections 6, 7 and 9 of this Agreement,
Company’s obligations under this Agreement shall immediately terminate and
Executive shall not be entitled to any additional monetary payments of any kind
whatsoever.

 

10.                               Executive’s Representations and Covenants. 
Executive hereby represents and warrants to the Company that: (i) the execution,
delivery and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound; (ii) Executive is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity; (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms; and (iv) Executive is authorized to
work in the United States without restriction.  Executive hereby acknowledges
and represents that he has been made aware of his right to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.  Executive further covenants that he shall not make any statements,
other than pursuant to the performance of his job duties and responsibilities,
to the press or other media in connection with the Company and/or any affiliated
company at any time either during or after the Employment Period without the
prior consent of the Chief Executive Officer.

 

11. Debarment

 

(a)                                 Executive hereby certifies to the Company
that, as provided in Section 306(a) and Section 306(b) of the U.S. Federal Food,
Drug and Cosmetic Act (21 U.S.C. SS 335a(a) and 335a(b)) and/or under any
equivalent law within or outside the United States, Executive has not in the
past been and/or is not currently (or threatened to be or subject to any pending
action, suit, claim investigation or administrative proceeding which could
result in Executive being) (i) debarred or (ii) excluded from participation in
any federally funded healthcare program or (iii) otherwise subject to any
governmental sanction in any jurisdiction (including disqualification from
participation in clinical research) that would affect or has affected
Executive’s ability to perform Executive’s obligations under this Agreement, or
Executive’s employment with the Company or prevent Executive from working for
the Company in any capacity in any jurisdiction.

 

(b)                                 Executive hereby confirms that Executive is
not on any of the following exclusion lists: (a) Food and Drug Administration
Debarment List; (b) General Services Administration Excluded Parties List
System; or (c) Office of Inspector General List of Excluded
Individuals/Entities. Executive warrants and represents to the Company that
Executive will notify the Company immediately if any of the foregoing occurs or
is threatened.  Executive confirms that, following the termination of
Executive’s employment with the Company for any reason he will notify the
Company of his inclusion on the exclusion lists referenced above, or the threat
of such inclusion, solely where such inclusion or the threat of such inclusion
arises in connection with Executive’s employment with the Company.  Any
violation of this section by Executive may result in the withdrawal of the offer
of engagement or the termination of Executive’s employment with the Company.
While employed by the Company, Immediately upon the request of the Company at
any time, Executive will certify to the Company in writing Executive’s
compliance with the provisions of this section. Executive hereby confirms that
Executive understands that the Company will verify the information the Executive
certifies under this Agreement. Falsified or incorrect information provided by
the Executive may result in the withdrawal of the offer of engagement or the
termination of Executive’s employment with the Company.

 

12. Survival.  Sections 5 through 23, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

8

--------------------------------------------------------------------------------


 

13. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

Rafael Amado

at such address as most currently appears in the records of the Company

 

Notices to the Company:

Adaptimmune, LLC

351 Rouse Boulevard

Philadelphia

PA 19112

Attention: Chief Executive Officer

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

14. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

15. Complete Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

16. No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

17. Counterparts.  This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

18. Successors and Assigns.  This Agreement, including, but not limited to, the
terms and conditions in Sections 6, 7 and 9, shall inure to the benefit of, and
be binding upon, the heirs, executors, administrators, successors and assigns of
the respective parties hereto, but in no event may Executive assign or delegate
to any other party Executive’s rights, duties or obligations under this
Agreement.  Executive further hereby consents and agrees that the Company may
assign this Agreement (including, but not limited to, Sections 6, 7 and 9) and
any of the rights or obligations hereunder to any third party in connection with
the sale, merger, consolidation, reorganization, liquidation or transfer, in
whole or in part, of the Company’s control and/or ownership of its assets or
business.  In such event, Executive agrees to continue to be bound by the terms
of this Agreement.

 

19. Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or

 

9

--------------------------------------------------------------------------------


 

any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania.

 

20. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including,
without limitation, the Company’s right to terminate the Employment Period with
or without Cause) shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

21. Insurance.  The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable.  Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

 

22. Agreement to Arbitrate.

 

(a)                                 Notwithstanding any express provision to the
contrary, Executive and the Company agree that any claim, controversy or dispute
between Executive and the Company (including without limitation the Company’s
affiliates, officers, executives, representatives, or agents) arising out of or
relating to this Agreement, the employment of Executive, the cessation of
employment of Executive, or any matter relating to the foregoing shall be
submitted to and settled by arbitration before a single arbitrator in a forum of
the American Arbitration Association (“AAA”) located in Philadelphia,
Pennsylvania, and conducted in accordance with the National Rules for the
Resolution of Employment Disputes. In such arbitration: (i) the arbitrator shall
agree to treat as confidential evidence and other information presented by the
parties to the same extent as Confidential Information under this Agreement must
be held confidential by the Executive; (ii) the arbitrator shall have no
authority to amend or modify any of the terms of this Agreement; and (iii) the
arbitrator shall have ten (10) business days from the closing statements or
submission of post-hearing briefs by the parties to render his decision.

 

(b)         All AAA-imposed costs of said arbitration, including the
arbitrator’s fees, if any, shall be borne by the Company.  All legal fees
incurred by the parties in connection with such arbitration shall be borne by
the party who incurs them, unless applicable statutory authority provides for
the award of attorneys’ fees to the prevailing party and the arbitrator’s
decision and award provides for the award of such fees.

 

(c)          Any arbitration award shall be final and binding upon the parties,
and any court having jurisdiction may enter a judgment on the award. The
foregoing requirement to arbitrate claims, controversies, and disputes applies
to all claims or demands by the Executive, including without limitation, any
rights or claims the Executive may have under the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1991, the Equal Pay Act, the Family and Medical Leave
Act or any other federal, state or local laws or regulations pertaining to the
Executive’s employment or the termination of the Executive’s employment.

 

(d)         All claims must be arbitrated, with the limited exception of claims
for violations of Sections 6, 7 and 9 of this Agreement.  In the event of an
alleged breach of Sections 6, 7 or 9 of this Agreement by Executive, the Company
has the option to elect between arbitration and a judicial forum.

 

23. Corporate Opportunity.  Executive acknowledges that all Corporate
Opportunities are for the benefit of the Company and that Executive would be in
breach of his duties to the Company if Executive accepted or pursued, directly
or indirectly, any Corporate Opportunity on Executive’s own behalf.

 

As used in this Agreement, the term “Business” means the business of developing,
designing, testing, marketing, selling, distributing or manufacturing products
or services involving the use of T cell therapy to

 

10

--------------------------------------------------------------------------------


 

treat or diagnose human disease and/or any further associated business that may
be developed by the Company or any of its affiliates of which Executive is
aware; the term “Corporate Opportunities” means business, commercial and
investment opportunities or offers presented to Executive or of which Executive
becomes aware (including in Executive’s capacity as agent, employee, director of
officer of the Company) at any time during the Employment Period and which
relate to the Business.

 

24. Executive’s Cooperation.  During the Employment Period, Executive shall
reasonably cooperate with the Company and its affiliates or subsidiaries in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by the Company (including, without limitation, Executive’s
being reasonably available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments) at reasonable times.  In
the event the Company requires Executive’s cooperation in accordance with this
Section 24, the Company shall reimburse Executive solely for reasonable travel
expenses (including lodging and meals, upon submission of receipts).  Nothing
about the foregoing shall preclude Executive from testifying truthfully in any
forum or from providing truthful information to any government agency or
commission.

 

25.                      409A Compliance.

 

(a)     The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. 
In no event shall the Company or its subsidiaries or affiliates be liable for
any additional tax, interest or penalty that may be imposed on Executive under
Section 409A or damages for failing to comply with Section 409A.

 

(b)     A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

(c)      To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A: (i) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive; (ii) any such right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(d)     For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

(e)      Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Section 409A be subject to
offset by any other amount unless otherwise permitted by Section 409A.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

ADAPTIMMUNE, LLC

 

 

 

 

By:

/s/ H Tayton-Martin

 

Name:

Helen Tayton-Martin

 

Position:

President & Secretary

 

 

 

 

 

 

 

/s/ Rafael Amado

 

Rafael Amado

 

12

--------------------------------------------------------------------------------